Case 2:17-cv-06629-LDH-RER Document 35 Filed 09/08/20 Page 1 of 5 PageID #: 170




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 RODNEY ROBERT PIERRE,

                                           Plaintiff,
                             v.

 COUNTY OF NASSAU, NASSAU COUNTY
 POLICY DEPT., ELMONT POLICE
 DEPARTMENT, TOWN OF ELMONT, NASSAU
 COUNTY JAIL SHERIFFS, JOHN DOE 1–20
                                                                  MEMORANDUM AND ORDER
 ELMONT POLICE DEP., JANE DOE NASSAU
 COUNTY JAIL SHERIFF, JOHN DOE 1–10 AND
                                                                      17-CV-6629 (LDH) (RER)
 JANE DOE NUMC HOSPITAL NURSES AND
 DOCTORS, JOHN/ JANE DOE SHERIFF OF
 POLICE ELMONT POLICE DEPARTMENT,
 JOHN DOE, JANE DOE, NASSAU COUNTY
 JAIL/ SUPERINTENDENT, SGT. DRAKE, JOHN
 DOE 1–10 CORRECTIONAL CENTER, JANE
 DOE 1–10 ELMONT POLICE DEPARTMENT,

                                           Defendants.


 LASHANN DEARCY HALL, United States District Judge:

         Rodney Robert Pierre, proceeding pro se, brings the instant action against County of

 Nassau, Nassau County Police Department, Elmont Police Department, Town of Elmont, Nassau

 County Jail Sheriffs, and various John and Jane Does1 (collectively “Defendants”) asserting

 claims for alleged deprivation of constitutional rights pursuant to 42 U.S.C. § 1983 and the New

 York State Constitution. Defendants move pursuant to Rule 12(b)(6) of the Federal Rules of

 Civil Procedure to dismiss the complaint in its entirety.




 1
  Plaintiff names John Doe 1–20 Elmont Police Department, Jane Doe Nassau County Sheriff, John Doe 1–10 and
 Jane Doe Nassau County Medical Center Hospital Nurses and Doctors, John/Jane Doe Sheriff of Police Elmont
 Police Department, John Doe, Jane Doe, Nassau County Jail/Superintendent, Sergeant Drake, John Doe 1–10
 Correctional Center, and Jane Doe 1–10 Elmont Police Department.

                                                        1
Case 2:17-cv-06629-LDH-RER Document 35 Filed 09/08/20 Page 2 of 5 PageID #: 171




                                                 BACKGROUND2

          On or about October 18, 2014, Plaintiff was driving a taxicab when officers pulled him

 over and asked him to step out of the vehicle. (Compl. 3, ECF No. 1; Pl.’s Am. Facts 3, ECF

 No. 17.) Plaintiff informed the officers that he was a law student at St. John’s University and

 that he wanted to call his lawyer immediately to question the stop. (Compl. 3.) When Plaintiff

 reached for his phone, the officers “attacked” him for “a long time.” (Id.) After the attack,

 Plaintiff was transported to Nassau County Medical Center where he remained overnight. (Pl.’s

 Am. Facts 4.) Per the officers’ instruction, Nassau County Medical Center refused to treat

 Plaintiff’s injuries. (Id.) Specifically, Plaintiff alleges that he was refused an x-ray of his back

 and stiches on his left hand. (Id.)

          Plaintiff was subsequently transported to Nassau County Jail. (Id.; Compl. 3.) There,

 between October 31, 2014 and November 5, 2014, Plaintiff was “ma[c]ed, attack[ed], sexually

 assaulted, and thrown in the box.” (Id.; Pl.’s Am. Facts 4–5.) While in custody, Plaintiff alleges

 that he was also denied mental health medication and berated with racial epithets by officers.

 (Compl. 3; Pl.’s Am. Facts 4.) And, at some point, Sgt. Drake ordered officers to “teach

 [Plaintiff] a lesson” because Plaintiff told the officers that he would inform his lawyer that he




 2
   Unless otherwise noted, the following facts are taken from the complaint, Plaintiff’s statement of amended facts,
 and Plaintiff’s declaration attached to his opposition to the instant motion and are assumed to be true for the
 purposes of this memorandum and order. See Washington v. James, 782 F.2d 1134, 1138-39 (2d Cir. 1986)
 (reversing where the district court did not consider pro se plaintiff’s affidavit in opposition to a Rule 12(b)(6) motion
 as having effectively amended the complaint); Perez v. Ponte, 236 F. Supp. 3d 590, 603 (E.D.N.Y. 2017) (“In the
 instant case, because Plaintiff is proceeding in a pro se capacity, and in furtherance of its obligation to construe pro
 se pleadings liberally, the Court will consider the factual allegations set forth in Plaintiff's opposition papers to the
 extent such facts are related to and consistent with his Complaint.”), report and recommendation adopted, 16-CV-
 645 (JFB) (AKT), 2017 WL 1050109 (E.D.N.Y. Mar. 15, 2017); Sommersett v. City of New York, 09-CV-5916,
 2011 WL 2565301, at *3 (S.D.N.Y. 2011) (“[W]here a pro se plaintiff has submitted other papers to the Court . . .
 the Court may consider statements in such papers to supplement or clarify the plaintiff’s pleaded allegations.”).


                                                            2
Case 2:17-cv-06629-LDH-RER Document 35 Filed 09/08/20 Page 3 of 5 PageID #: 172




 was not receiving “proper mental medication.” (Id.) Plaintiff was subsequently attacked in his

 jail cell and sustained severe injuries to his shoulder, back, and left hand. (Id.)

         Plaintiff deposited his complaint in an official depository under the exclusive care and

 custody of the New York State Department of Corrections and Community Supervision on

 October 13, 2017. (Pl.’s Opp’n, Ex. A, ECF No. 34.) The instant action was filed on November

 8, 2017. (See Compl.)

                                     STANDARD OF REVIEW

         To withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is facially plausible when the alleged facts allow the court to draw a

 “reasonable inference” of defendants’ liability for the alleged misconduct. Id. While this

 standard requires more than a “sheer possibility” of defendants’ liability, id., “[i]t is not the

 Court’s function to weigh the evidence that might be presented at trial” on a motion to dismiss.

 Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565 (E.D.N.Y. 1999). Instead, “the

 Court must merely determine whether the complaint itself is legally sufficient[.]” Id. (citations

 omitted).

         Moreover, where, as here, a plaintiff is proceeding pro se, his pleadings “must be

 construed liberally and interpreted to raise the strongest arguments that they suggest.” Sykes v.

 Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

 470 F.3d 471, 474 (2d Cir. 2006)). A pro se complaint, “however inartfully pleaded, must be

 held to less stringent standards than formal pleadings drafted by lawyers.” Boykin v. KeyCorp,

 521 F.3d 202, 213–14 (2d Cir. 2008) (quoting Erickson v. Pardus, 55 U.S. 89, 94 (2007) (per



                                                    3
Case 2:17-cv-06629-LDH-RER Document 35 Filed 09/08/20 Page 4 of 5 PageID #: 173




 curiam)). This rule is “particularly so when the pro se plaintiff alleges that her civil rights have

 been violated.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) (citing

 McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)). Still, “even pro se plaintiffs

 asserting civil right[s] claims cannot withstand a motion to dismiss unless their pleadings contain

 factual allegations sufficient to raise a ‘right to relief above the speculative level.’” Jackson v.

 NYS Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (quoting Twombly, 550 U.S. at

 555).

                                            DISCUSSION

         Defendants argue that Plaintiff’s complaint should be dismissed as untimely. (Defs.’

 Mot. Dismiss (“Defs.’ Mot.”) 8–10, ECF No. 32.) The Court disagrees.

         “[T]he appropriate statute of limitations for § 1983 actions brought in New York is

 [N.Y.C.P.L.R.] § 214(2), which specifies a three-year limitations period . . . .” Pauk v. Bd. of

 Trustees of City Univ. of New York, 654 F.2d 856, 861 (2d Cir. 1981). Defendants argue that

 “the statute of limitations expired between October 14, 2017 for any claims regarding Plaintiff’s

 arrest, and November 5, 2017 regarding Plaintiff’s treatment in Nassau County Jail.” (Defs.’

 Mot. 10.) Defendants further argue that because the complaint was filed on November 8, 2017,

 after the 3-year statute of limitations expired, the complaint is time-barred. (See id.)

 Defendants’ arguments ignore the prison mailbox rule.

         Under the prison mailbox rule, a pro se prisoner’s complaint is deemed filed when it is

 “delivered to prison officials for transmittal to the court.” Dory v. Ryan, 999 F.2d 679, 682 (2d

 Cir. 1993), opinion modified on reh’g, 25 F.3d 81 (2d Cir. 1994). Here, Plaintiff avers that he

 deposited his complaint in an official depository under the exclusive care and custody of the

 New York State Department of Corrections and Community Supervision on October 13, 2017—



                                                   4
Case 2:17-cv-06629-LDH-RER Document 35 Filed 09/08/20 Page 5 of 5 PageID #: 174




 23 days before the end of the statute of limitations period. (Pl.’s Opp’n 1, Ex. A.) Defendants

 fail to counter Plaintiff on this point. Accordingly, Plaintiff’s complaint is timely.

                                             CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss is DENIED.



                                                       SO ORDERED.

 Dated: Brooklyn, New York                             /s/ LDH
        September 8, 2020                              LASHANN DEARCY HALL
                                                       United States District Judge




                                                   5
